    Case 5:20-cv-00031 Document 12-1 Filed on 05/20/20 in TXSD Page 1 of 2




                           IN THE UNITED STATES DISTRICT
                         COURT FOR THE SOUTHERN DISTRICT
                             OF TEXAS LAREDO DIVISION

   UNITED STATES OF AMERICA             §
                                        §
                         Plaintiff,     §
                                        §
  v.                                    §      CASE NO. 5:20-cv-31
                                        §
982.6894 ACRES OF LAND, MORE OR LESS,   §
SITUATE IN WEBB COUNTY, STATE OF TEXAS; §
982.6894 ACRES OF LAND, MORE OR LESS,   §
                                        §
                                        §
                        Defendants.     §
_____________________________________________________________________________


       I, LOREN FLOSSMAN, hereby declare as follows:

       1.      I am employed as the Acquisition Program Manager, Wall Program Management

Office, U.S. Border Patrol Program Management Office Directorate, U.S. Border Patrol, U.S.

Customs and Border Protection, Department of Homeland Security. I make this declaration based

on my personal knowledge of the matters recited, or based upon information available to me from

personnel and the files maintained by my office in this matter.

       2.      On March 3, 2020, I signed a Declaration of Taking related to the 982.6894 acres

of land, more or less, that is the subject land in the above-captioned case. In that Declaration of

Taking, I declared that the property rights acquired were taken in the name of and for the use of

the United States of America under the authority and for the public purpose stated therein; I also

declared that I caused the amount of estimated just compensation for the taking to be deposited in

the Registry of the Court for the use and benefit of the persons entitled to it. Attached to my

Declaration of Taking was Schedule A, which set forth the authority for the acquisition of the

estate taken in the subject land and identified, inter alia, “the Act of Congress approved March 23,

                                                 1
                                                                                                   1
    Case 5:20-cv-00031 Document 12-1 Filed on 05/20/20 in TXSD Page 2 of 2



2018, as Public Law 115-141, div. F, tit. II, 132 Stat. 348, which appropriated the funds that shall

be used for the taking.” Also attached to my Declaration of Taking was Schedule F, which stated,

inter alia, that “[t]he sum estimated as just compensation for the lands being taken is ONE

HUNDRED DOLLARS AND NO/100 ($100.00).”

       3.      I understand that the $100 which I caused to be deposited with the Registry of the

Court as the lawful and proper amount of just compensation for the real estate interest taken in the

subject land in this case was so deposited on March 9, 2020.

       4.      The source of funds for the deposit of estimated just compensation for this taking

was, as stated in Attachment A of my Declaration of Taking, the Act of Congress approved March

23, 2018, as Public Law 115-141, div. F, tit. II, 132 Stat. 348 (“Consolidated Appropriations Act

of 2018”); specifically, Section 230(a)(5) of the Consolidated Appropriations Act of 2018, which

provides “$38,000,000 for border barrier planning and design.”




       Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury under the laws of the United

States of America that the foregoing is true and correct. Executed on this 18th day of May, 2020,

in Washington, D.C.


                                 Loren          Digitally signed by
                                                Loren Flossman

                                 Flossman       Date: 2020.05.18
                                                17:51:16 -04'00'
                              __________________________________
                              LOREN FLOSSMAN
                              Acquisition Program Manager
                              Wall Program Management Office
                              U.S. Border Patrol Program Management Office Directorate
                              U.S. Border Patrol
                              U.S. Customs and Border Protection
                              Department of Homeland Security



                                                 2
